DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 13 on p. 11 contains two captions: FIG. 13 and FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a first clamp and a second clamp. Claim 18 depends on claim 10. In claim 10, it already recites a first clamp and a second clamp (lines 8-9). It is unclear if the “a first clamp and a second clamp” are the same as the ones recites in claim 10. For the purpose of examination, the examiner has interpreted it to mean they are the same.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As interpreted by the examiner, the first clamp and the second clamp recited in claim 18 is the same as the ones recited in claim 10. There are no further limitations as compared to claim 10.  Applicant may cancel the claim(s), 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2012/0292864).
Regarding claim 1, Zhou discloses an oscillating tool 1, comprising: a housing 1’; a motor 30 (Fig. 8a, para. 50) housed in the housing; a clamp assembly operatively driven by the motor in an oscillating motion, the clamp assembly including a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18 (a fastening element, Para. 34), the clamp assembly being configured to hold an accessory 17; a clamp lever 12 (pin, para. 34, Fig. 1a), the clamp lever operatively coupled  to the first clamp to move the first clamp such that clamp assembly is moved from a closed 
Regarding claim 3, Zhou discloses the connector is a connecting strip 5 (the pressing rod is long and having narrow width, Fig. 1a)
Regarding claim 4, Zhou discloses an output shaft; 7, 15 (a supporting journal and a hollow spindle 15, para. 33), wherein the clamp assembly is operatively driven by the motor through the output shaft; wherein the output shaft has a first end (lower end in Fig. 1a-1b)  and a second end (an upper end, in Figs. 1a, 1b); wherein the clamp assembly is disposed at the first end; and wherein the actuating lever is disposed adjacent to the second end.
Regarding claim 7, Zhou discloses a guide groove 151 which guides movement of the clamp lever 12. (Figs. 4a, para. 34)
Regarding claim 8, Zhou discloses the first clamp 16, 14 is a sliding clamp.
Regarding claim 20, as described in claim 1 above, Zhou discloses an oscillating tool, comprising: a housing; a motor housed in the housing; a clamp assembly operatively driven by the motor in an oscillating motion, the clamp assembly including a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18  (a fastening element, Para. 34), and being configured to hold an accessory; a clamp lever (pin, para. 34, Fig. 1a); an actuator 2, 3, 4, the actuator being remote from the clamp 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ito et al. (US 9,669,536).
Regarding claim 10, as described in claim 1 above, Zhou discloses an oscillating tool 1, comprising: a housing 1’; a motor 30 housed in the housing, the motor having a motor longitudinal axis; an output shaft 7, 15 driven by the motor in an oscillating motion, the output shaft having an output shaft longitudinal axis; a clamp assembly (including a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18 (a fastening element, Para. 34)), operatively driven by the motor through the output shaft in an oscillating motion, the clamp assembly being configured to hold an accessory 17; a clamp lever 12; and an actuating lever 2, 3, 4; wherein the clamp lever is operatively coupled to the actuating lever (via a press rod 5, a pressing ring 23, para. 40); wherein the actuating lever is configured to be movable by a user; and wherein movement of the actuating lever causes the clamp lever to move and cause the clamp 
Zhou does not disclose a foot that receives a power supply for powering the motor.
Ito et al. discloses a powered working machine 10 including a motor 11 within a body 12.  A batter pack 13 is attached/detached to/from the machine main body 12. (Fig. 1, col. 3 lines 11-27) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating tool of Zhou to include a foot on the housing to receive a detachable batter pack for powering the motor to make the oscillating tool portable.
Regarding claim 11, Zhou in view of Ito discloses the foot is at a rear (left end in Fig. 2a of Zhou, and Fig. 1 of Ito) of the oscillating tool.
Regarding claim 12, Zhou in view of Ito discloses the clamp assembly is at a front of the oscillating tool.
Regarding claim 13, Zhou in view of Ito discloses the actuating lever is at a front of the oscillating tool.
Regarding claim 14, Zhou in view of Ito discloses the actuating lever and the clamp assembly are at a front of the oscillating tool.
Regarding claim 15, Zhou in view of Ito discloses the actuating lever is at a top of the oscillating tool; and wherein the clamp assembly is at a bottom of the oscillating tool.
Regarding claim 17, Zhou in view of Ito discloses a guide groove 151 which guides movement of the clamp lever 12. (Figs. 4a, para. 34)
Regarding claim 18, Zhou in view of Ito discloses the clamp assembly comprises the first clamp 16, 14 (an inner flange and a tube, para. 36) and the second clamp 18. (a fastening element, Para. 34) (As interpreted by the examiner, the first clamp and the second clamp recited in claim 18 is the same as the ones recited in claim 10. There are no further limitations as compared to claim 10. )
Regarding claim 19, Zhou in view of Ito discloses the first clamp is a sliding clamp.

Clams 5-6, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ito et al., and further in view of Blickle et al. (US 2010/0197208).
Regarding claims 5 and 16, Zhou in view of Ito does not discloses a locking lever configured to keep the clamp assembly in the open position.
Blickle et al. (hereinafter Blickle) discloses a hand tool 10 including a displacing mechanism 24 for opening and closing a clamping assembly 14 and 38 (para. 44, Fig. 1). An impeding (braking) element 68 configured as a bent leaf spring (a locking lever) for interacting on a counter-contour 70 of lateral surfaces 33 and 34 of the clamping lever 26. The braking element provides interaction between a counter-contour 70 of the clamping lever 26, regardless of its particular position. Rest positions, intended to secure the clamping lever in different positions, are indicated in figs. 5 and 6 by recesses 71 in the lateral surfaces 33 and 34. (Para. 54, Figs. 5-6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating tool of Zhou to have 
Regarding claim 6, Zhou in view of Ito, and further in view of Blickle discloses the locking lever 66 is attached to the actuation lever

Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhou et al. (US 9,061,410) in view of Ito et al.
Regarding claim 1, Zhou et al. discloses an oscillating tool 100, comprising: a housing 7; a clamp assembly operatively driven in an oscillating motion, the clamp assembly including a first clamp 4 (a pressing block) and a second clamp 8 (a fastening piece, col. 4 lines 22-36, Figs. 1-4), the clamp assembly being configured to hold an accessory 1; a clamp lever 15 (a fork, col. 5 lines 6-23), the clamp lever operatively coupled to the first clamp to move the first clamp such that clamp assembly is moved from a closed position (Fig. 1) to an open position (Fig. 2); an actuating lever 2 (a cam spanner, col. 6 lines 15-51), the actuating lever operatively coupled to the clamp lever to effect movement of the clamp lever, movement of the clamp lever causing the clamp assembly to move from the closed position to the open position. The actuating lever 2 is operatively coupled to the clamp lever 15 through a connector (a pivoting shaft shown in Fig. 2 although not showing a reference number. It is generally known the pivoting lever 2 is pivoting through a pivoting shaft. (See Ito, Figs. 1 and 2, col. 8 lines 15-21. “a lever 73 can move in a predetermined range of angles so as to center the sup ort shaft 72)


    PNG
    media_image1.png
    664
    599
    media_image1.png
    Greyscale


Zhou et al. does not discloses a motor is in the housing. However, it is generally known in the art a motor is used for driving the output shaft of the oscillating power tool. For example, Ito discloses a powered working machine 10 including a motor 11 within a body 12.  (Fig. 1, col. 3 lines 11-27) It would have been obvious to one having ordinary 
Regarding claim 9, Zhou et al. in view of Ito discloses the second clamp 8 is a fixed clamp. (The fastening piece 8 does not move when the user moves the cam spanner 2 from the clamped state in Fig. 1 to the released state in Fig. 2. The cam spanner only moves the first clamp 4. In addition, the fastening piece will not freely fall out by a disengagement-proof element 17 such as a damping robber ring, or a magnetic element arranged on the locking shaft 10’. Col. 5 lines 63 – col. 6 lines 51)

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Regarding independent clams 1 and 20 and dependent claims 3-4 and 7-8, applicant argues that in Zhou (US 2012/0292864), the pin 12 is not a “lever” because” it is not described as a lever and does not have the structure of a lever. (p. 8) However, a lever is “a projecting piece by which a mechanism is operated or adjusted”. (See online Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/lever) The pin 12 of Zhou is a projecting piece since it is a slender long piece of an object. The pin is used to push  a mechanism, “the first clamp member” (14, 16) .(see Para. 20, “When the lever 2 is moved to the release position shown in FIGS. 3a and 3b, the pressing rod 5 is pressed downwards by the eccentric block 3 to the largest extent. At this time, the pressing ring 23 is pushed by the pressing rod 5, the pin is then pushed by the pressing 
Regarding claims 10-15 and 17-19, applicant argues Zhou does not teach a clamp lever. Examiner disagrees because of the same reasons stated above with respect to claims 1 and 20.
Regarding claim 5, 6, and 19, applicant argues Zhou does not teach a clamp lever. Examiner disagrees because of the same reasons stated above with respect to claims 1 and 20.
Regarding claims 1 and 9, with respect to the teaching of Zhou et al. (US 9,061,410) in view of Ito. Applicant argues Zhou et el. in view of Ito does not teach “the actuating lever is operatively coupled to the clamp lever through a connector”. (p.10) Examiner disagrees. It is noted that Zhou teaches a connector (a pivoting shaft which allows the actuating lever 2 to rotate and the lever is thus operatively coupled to the clamp lever, see attached drawing above with annotation)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHWEN-WEI SU/Examiner, Art Unit 3722